82 F.3d 422
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Leonard GORDON, Plaintiff-Appellant,v.UNITED STATES of America, Defendant-Appellee.
No. 95-16944.
United States Court of Appeals, Ninth Circuit.
Submitted March 26, 1996.*Decided April 1, 1996.

Before:  GOODWIN, WIGGINS, and O'SCANNLAIN, Circuit Judges.


1
MEMORANDUM**


2
Taxpayers Leonard and Chandra Gordon appeal the district court's summary judgment in favor of the United States in the Gordon's action alleging that the Internal Revenue Service improperly denied their claim for an income tax refund when it disallowed their claimed loss based on an economic downturn as an impermissible deduction under 26 U.S.C. § 165.


3
For the reasons stated in the district court's order granting summary judgment, we affirm.  See Pack v. United States, 992 F.2d 955, 958 (9th Cir.1993);  Boyd v. United States, 762 F.2d 1369, 1371 (9th Cir.1985) (administrative claim must be exactly like theory of recovery presented to district court).


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3